UN|TED STATES D|STR|CT COURT
FOR THE MlDDLE D|STR|CT OF PENNSYLVAN|A

LU|S JAV|ER MENDOZA-ORDONEZ, .
: C|V|L ACT|ON NO.1:16-CV-1777
Petitioner, :
: (Judge Mariani)

v. : (Magistrate Judge Meha|chick)
CRA|G A. LOWE, et a|., :

Defendants.

ORDER
AND NOW, THIS 28th DAY OF MARCH 2019, upon de novo review of Magistrate
Judge Meha|chick’s Report and Recommendation (“R&R”) (Doc. 44), lT |S HEREBY
ORDERED THAT:
1. The R&R (Doc. 44) is NOT ADOPTED.
2. The objections raised in Petitioner’s Objections to the Report and
Recommendation (Doc. 45) are SUSTA|NED to the extent set forth in the
Court’s Memorandum Opinion.
3. Petitioner’s Motion for Attorneys’ Fees and Costs Pursuant to the Equa|
Access to Justice Act (Doc. 35) is GRANTED lN PART and DEN|ED |N
PART:
a. The Motion is GRANTED in that Petitioner is awarded EAJA

fees and costs as of November 2, 2016;

 

 

b. The Motion is DEN|ED as to the period of August 21, 2016,
through November1, 2016.
$19,596.49 in fees and costs are awarded to Brophy and Lenahan P.C.

pursuant to 28 U.S.C. § 2412(d)(1)(A).

   
 
   

The C|erk of Court is directed,to '

Zében\ot_u\arijani '
nited States District Judge

